Exhibit 10.4

RESTRICTED SHARE AGREEMENT

This Restricted Share Agreement is made as of the <<DATE>>, between ARGO GROUP
INTERNATIONAL HOLDINGS, LTD. (the “Company”), and <<NAME>> (the “Participant”).

R E C I T A L S

A. The Company’s [2007 // 2014] Long-Term Incentive Plan (the “Plan”) provides
for the granting of restricted share grants consisting of Common Shares of the
Company.

B. Pursuant to the Plan, the administration of the Plan has been delegated to
the Human Resources Committee of the Board of Directors of the Company (the
“Committee”).

C. Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its stockholders to make a restricted share grant to
the Participant covering a defined amount of Common Shares (the “target grant”
or “grant at target”) of the Company and has approved the execution of this
Restricted Share Agreement (the “Agreement”) between the Company and the
Participant, contingent upon achievement of performance goals and thresholds
(the “Performance Matrix”), if any, set forth in Exhibit A hereto, as an
inducement to remain in the employ of the Company and as an incentive for
increased effort during such service, and has approved the execution of this
Agreement between the Company and the Participant. The amount of the target
grant may be adjusted upwards or downwards based on the criteria set forth in
Exhibit A to determine the final amount of the award prior to issuance (the
“adjusted grant”).

A G R E E M E N T

NOW, THEREFORE, the parties hereto agree as follows:

1. The Company hereby makes a restricted share grant to the Participant, on the
terms and conditions hereinafter set forth, in the a target grant amount <<#
GRANTED>>Common Shares (the “Shares”) of the Company, subject to the achievement
of the performance matrix set forth in Exhibit A hereto, if any.

2. Participant shall not be deemed vested in or to have earned the Shares and
shall not have any of the rights or privileges of a stockholder of the Company
in respect of the Shares until such Shares have vested (such Shares being
referred to as “Vested Shares”) as hereinafter provided. Until Shares become
Vested Shares, the Company shall not issue certificates representing such
Shares. The adjusted grant shall become Vested Shares according to the following
schedule, provided that on each indicated date for vesting the Participant
remains an employee of the Company or a subsidiary corporation (as defined in
Section 424(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”)):



--------------------------------------------------------------------------------

           Cumulative   Anniversary    Percentage     Percentage  

Date of Grant

   Vested     Vested  

First

     25 %      25 % 

Second

     25 %      50 % 

Third

     25 %      75 % 

Fourth

     25 %      100 % 

In the event that the Participant ceases for any reason (other than as indicated
in Section 5 below) to be an employee of the Company or any subsidiary
corporation of the Company prior to an indicated date for vesting, then all
Shares which had not theretofore become Vested Shares shall automatically be
forfeited and returned to the Company.

3. Notwithstanding the vesting [provisions // schedule] set forth in Section 2,
all shares subject to this grant shall become [Vested Shares in full
simultaneous with and contingent upon the occurrence of a Change in Control //
immediately vested and exercisable if within twelve (12) months after the
occurrence of a Change in Control, Participant’s employment is involuntarily
terminated by the Company or any of its Subsidiaries for any reason other than
Cause (as hereinafter defined) or Participant’s death or disability, or
Participant’s voluntarily termination of his or her employment with the Company
and all Subsidiaries for Good Reason within sixty (60) days after the occurrence
of the event giving rise to such Good Reason]. For purposes of this Agreement,
“Change in Control” shall have the meaning given to that term from time to time
in the Plan.

4. Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to repurchase Shares from the Participant by providing written
notice to the Participant not less than ten (10) days prior to the date on which
such Shares would otherwise become Vested Shares. The purchase price shall be
paid in cash in an amount equal to the fair market value (as hereinafter
defined) of the Shares to be repurchased on the date that such shares would
otherwise become Vested Shares.

5. For purposes of this Agreement, the “fair market value” of a common share of
the Company shall be determined by reference to the closing price of such share
on the principal stock exchange on which the common shares of the Company are
then listed or, if such shares are not listed on an exchange, by reference to
the closing price (if a National Market Issue) or the mean between the bid and
asked price (if other over-the-counter issue) of a share as supplied by the
National Association of Securities Dealers through NASDAQ (or its successor in
function), in each case as reported by The Wall Street Journal, on the
applicable day, or if such day is not a business day, for the business day
immediately preceding such date (or, if for any reason no such price is
available, in such other manner as the Committee may deem appropriate to reflect
the then fair market value thereof).

6. Notwithstanding the vesting provisions set forth in Section 2 of this
Agreement, the Shares of the Participant shall become Vested Shares in full in
the event that the Participant’s termination of employment is due to death or
disability (within the meaning of Plan). In addition, for purposes of said
Section 2, the employment of the Participant shall be deemed to continue during
any leave of absence which has been authorized by the Company, unless the
Committee makes a different or contrary determination.

7. No Shares shall be issued and delivered unless and until there shall have
been full compliance with all applicable requirements of the United States
Securities Act of 1933, all applicable listing requirements of any national
securities exchange on which shares of the same class are then listed and any
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery.



--------------------------------------------------------------------------------

8. In connection with each vesting of Shares in accordance with this Agreement,
or at any other time that the Company is required to make withholding under
applicable tax law, the Company shall have the right to require Participant or
Participant’s legal successor in interest to pay the Company the amount of
taxes, if any, which the Company may be required to withhold with respect to
such Shares. The Company shall have the right, without the Participant’s prior
approval or direction, to satisfy such withholding tax by withholding all or any
part of the Shares that would otherwise become Vested Shares, with any Shares so
withheld to be valued at the fair market value of the Common Share on the date
of such withholding. Any Shares withheld to satisfy this obligation will not
exceed the minimum statutory withholding requirement. The Participant, with the
consent of the Company, may satisfy such withholding tax (i) in cash or
certified or cashier’s check payable to the order of the Company, or (ii) by
having the Company withhold Shares that would otherwise become Vested Shares,
with any Shares so withheld to be valued at the fair market value of the Common
Share on the date of such withholding, or any combination thereof.

9. Shares that are the subject of this grant, and the rights and privileges
pertaining thereto, shall not be transferred, assigned, pledged or hypothecated
in any way, whether by operation of the law or otherwise, except by will or the
laws of descent and distribution; provided, that the foregoing restriction on
transfer shall cease to apply as and to the extent that the Shares become Vested
Shares. Upon any attempt so to transfer, assign, pledge, hypothecate or
otherwise dispose of Shares contrary to the provisions hereof, this Agreement
and all rights and privileges contained herein shall immediately become null and
void and of no further force or effect.

10. If the outstanding common shares of the Company are increased, decreased,
changed into, or exchanged for a different number or kind of shares or
securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, or other
similar transaction, an appropriate and proportionate adjustment (to be
conclusively determined by the Committee) shall be made in the number and kind
of securities subject to this Agreement.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon the sale of
substantially all the assets or more than 80% of the then outstanding stock of
the Company to another corporation, this Agreement shall terminate (except to
the extent shares have vested, including, without limitation, giving effect to
the acceleration provisions of Section 3 hereof) unless express written
provision be made in connection with such transaction for (i) the assumption of
this Agreement or the substitution therefore of a new restricted share award
covering the stock of a successor employer corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to number and kind of
securities, such adjustments to be conclusively determined by the Committee;
(ii) the continuance of the Plan by such successor corporation in which event
this Agreement shall remain in full effect under the terms so provided; or
(iii) the payment in cash or stock in lieu of and in complete satisfaction of
the restricted stock award evidenced by this Agreement.

Adjustments under this Section 10 shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof shall
be final, binding and conclusive. No fractional shares of stock shall be issued
under the Plan on any such adjustment.



--------------------------------------------------------------------------------

11. Neither the Participant nor any other person legally entitled to the
benefits hereof shall be entitled to any of the rights or privileges of a
stockholder of the Company in respect of any of the Shares unless and until a
certificate or certificates representing such Shares shall have been actually
issued and delivered to him.

12. Confidential Information.

a. The Company shall disclose to the Participant, or place the Participant in a
position to have access to or develop, trade secrets or confidential information
of the Company or its Affiliates (as defined below); and/or shall entrust the
Participant with business opportunities of the Company or its Affiliates; and/or
shall place the Participant in a position to develop business good will on
behalf of the Company or its Affiliates.

b. The Participant acknowledges that during his employment with the Company he
occupies a position of trust and confidence and agrees that he shall treat as
confidential and shall not, without prior written authorization from the
Company, directly or indirectly, disclose or make known to any person or use for
his own benefit or gain, the methods, process or manner of accomplishing the
business undertaken by the Company or its Affiliates, or any non-public
information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the Company, or information which is disclosed to the Participant or in any
acquired by him during his employment with the Company, or any information
concerning the present or future business, processes, or methods of operation of
the Company or its Affiliates, or concerning improvement, inventions or know how
relating to the same or any part thereof, it being the intent of the Company,
with which intent the Participant hereby agrees, to restrict him from
disseminating or using for his own benefit any information belonging directly or
indirectly to the Company which is unpublished and not readily available to the
general public (collectively, “Confidential Information”).

c. The confidentiality obligations set forth in (a) and (b) of this Section 12
shall apply during the Participant’s employment by the Company and indefinitely
thereafter.

d. All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
the Participant, individually or in conjunction with others, during the
Participant’s employment with the Company (whether during business hours or
otherwise and whether on the premises of the Company or an Affiliate or
otherwise) that relate to the business, products or services of the Company or
any Affiliate shall be disclosed to the Board and are and shall be the sole and
exclusive property of the Company or such Affiliate. Moreover, all documents,
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic data bases,
maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company. Upon termination of the
Participant’s employment for any reason, the Participant promptly shall deliver
the same, and all copies thereof, to the Company.

e. If, during the Participant’s employment by the Company, the Participant
creates any work of authorship fixed in any tangible medium of expression that
is the subject matter of copyright (such as video tapes, written presentations,
or acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by the Participant or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
the Participant in the scope of the Participant’s employment.



--------------------------------------------------------------------------------

13. Non-Solicitation

a. For the purposes of this Section, the following words have the following
meanings:

i. “Affiliate” means, with respect to any individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind (each a “person”),
any other person that directly or indirectly controls or is controlled by or
under common control with such person. For the purposes of this definition,
“control” when used with respect to any person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated”, “controlling” and
“controlled” have meanings correlated to the foregoing.

ii. “Company Services” means any services (including but not limited to
technical and product support, technical advice, underwriting and customer
services) supplied by the Company or its Affiliates in the specialty property
and/or casualty insurance business.

iii. “Confidential Information” has the meaning ascribed thereto in Section 12.

iv. “Customer” means any person or firm or company or other organization
whatsoever to whom or which the Company supplied Company Services during the
Restricted Period and with whom or which, during the Restricted Period: (x) the
Participant had material personal dealings pursuant to his employment, or
(y) any employee who was under the direct or indirect supervision of the
Participant had material personal dealings pursuant to his or her employment.

v. “Prospective Customer” means any person or firm or company or other
organization whatsoever with whom or which the Company or its Affiliates shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services during the Restricted Period
and with whom or which during such period: (x) the Participant shall have had
material personal dealings pursuant to his employment, or (y) any employee who
was under the direct or indirect supervision of the Participant shall have had
material personal dealings pursuant to his or her employment, or (z) the
Participant was directly responsible in a client management capacity on behalf
of the Company.

vi. “Restricted Employee” means any person who on the date of the Participant’s
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom the Participant had material contact or
dealings in the course of his employment during the Restricted Period;

vii. “Restricted Period” means the period of twelve months ending on the last
day of the Participant’s employment with the Company or, in the event that no
duties were assigned to the Participant, the twelve months immediately preceding
the last day on which the Participant carried out any duties for the Company.



--------------------------------------------------------------------------------

b. The Participant recognizes that, while performing his duties for the Company,
he will have access to and come into contact with trade secrets and Confidential
Information belonging to the Company and its Affiliates and will obtain personal
knowledge of and influence over its or their customers and/or employees. The
Participant therefore agrees that the restrictions set out in this Section 13
are reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates both during and after the termination of his
employment.

c. The Participant hereby undertakes with the Company that he shall not during
his employment with the Company and for the period of twelve months after he
ceases to be employed by the Company for any reason, whether the termination is
by the Company, by the Participant, due to Disability, without the prior written
consent of the Company, whether by himself, through his employers or employees
or agents or otherwise, howsoever and whether on his own behalf or on behalf of
any other person, firm, company or other organization directly or indirectly:

 

  i. solicit business from or endeavor to entice away or canvass any Customer or
Prospective Customer;

 

  ii. solicit or induce or endeavor to solicit or induce any Restricted Employee
to cease working for or providing services to the Company, or hire any
Restricted Employee.

d. This Section 13 shall be for the benefit of the Company and each of its
Affiliates and the Company reserves the right to assign the benefit of such
provisions to any of its Affiliates, in addition such provisions also apply as
though there were substituted for references to “the Company” references to each
of its Affiliates in relation to which the Participant has in the course of his
duties for the Company or by reason of rendering services to or holding office
in such Affiliate: (x) acquired knowledge of its trade secrets or Confidential
Information; or (y) had material personal dealings with its Customers or
Prospective Customers; or (z) supervised directly or indirectly employees having
material personal dealings with its Customers or Prospective Customers but so
that references in this Section 13 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Affiliate. The obligations
undertaken by the Participant pursuant to this Section 13 shall, with respect to
each Affiliate of the Company, constitute a separate and distinct covenant and
the invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favor of any other Affiliate or
the Company.

e. While the restrictions in this Section 13 (on which the Participant has had
the opportunity to take independent advice, as the Participant hereby
acknowledges) are considered by the parties to be reasonable in all the
circumstances, it is agreed that if any such restrictions, by themselves, or
taken together, shall be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company or
its Affiliates but would be adjudged reasonable if part or parts of the wording
thereof were deleted, the relevant restriction or restrictions shall apply with
such deletion(s) as may be necessary to make it or them valid and effective.

14. The restricted share award granted hereby is subject to, and the Company and
the Participant agree to be bound by, all of the terms and conditions of the
Company’s [2007 // 2014] Long-Term Incentive Plan, as the same shall be amended
from time to time in accordance with the terms thereof, but no such amendment
shall adversely affect the Participant’s rights under this grant without the
prior written consent of Participant. The terms of the Plan are incorporated
into and form part of this Agreement.



--------------------------------------------------------------------------------

15. Miscellaneous.

a. No Representations or Warranties. Neither the Company nor the Committee or
any of their representatives or agents has made any representations or
warranties to the Participant with respect to the income tax or other
consequences of the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company, the Committee or any of
their representatives or agents for an assessment of such tax or other
consequences.

b. No Employment Guarantee. Nothing in this Agreement nor in the Plan nor in the
making of the Award shall confer on the Participant any right to or guarantee of
continued employment with the Company or any of its subsidiaries or in any way
limit the right of the Company or any of its subsidiaries to terminate the
employment of the Participant at any time.

c. Necessary Acts. The Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

d. Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Participant and
any heir, legatee, or legal representative of the Participant. This Agreement
shall be interpreted under and governed by and constructed in accordance with
the laws of Texas.

e. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By  

 

Its  

 

PARTICIPANT By  

 

Print Name  

 